DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 12/9/2021.
Claims 1-3, 5-10, and 12-20 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-10, and 12-20 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining, by a terminal device, a first carrier and a second carrier, wherein the first carrier and the second carrier occupy different frequencies;
determining, by the terminal device, whether a working state on the first carrier is a first working state, and whether a working state on the second carrier is a second working state, wherein the first working state is that the terminal device is capable of sending a first signal, the second working state is that the terminal device is incapable of sending the first signal, the first signal comprising at least one of an uplink data signal or an uplink control signal;
transmitting, by the terminal device, a signal comprising a random access preamble sequence to a network device on the first carrier;

determining, by the terminal device, based on the first indication information, whether to set the working state on the first carrier to the second working state, and whether to set the working state on the second carrier to the first working state“ in combination with other claim limitations as recited in claim 1.

“determine a first carrier and a second carrier, wherein the first carrier and the second carrier occupy different frequencies; and
determine whether a working state on the first carrier is a first working state, and whether a working state on the second carrier is a second working state, wherein the first working state is that the apparatus is capable of sending a first signal, the second working state is that the apparatus is incapable of sending the first signal, and the first signal comprises at least one of an uplink data signal or an uplink control signal;
transmit a signal comprising a random access preamble sequence to a network device on the first carrier by using the transceiver unit;
receive first indication information from the network device by using the transceiver unit, wherein the first indication information is based on a comparison between a threshold and a power of the signal comprising the random access preamble sequence to the network device on the first carrier; and


“determine a first carrier and a second carrier, wherein the first carrier and the second carrier are of different frequencies; 
determine whether a working state of a terminal device on the first carrier is a first working state, and whether a working state of the terminal device on the second carrier is a second working state, wherein the first working state is that the terminal device is capable of sending a first signal, the second working state is that the terminal device is incapable of sending the first signal, and the first signal comprises at least one of an uplink data signal or an uplink control signal; and
determine whether to adjust the working state of the terminal device on the first carrier from the first working state to the second working state based on a comparison between a threshold and a power of a signal received from the terminal device on the first carrier, and determine whether to adjust the working state of the terminal device on the second carrier from the second working state to the first working state based on the comparison between the threshold and the power of the signal received from the terminal device on the first carrier; and
 send first indication information to the terminal device by using the transceiver unit, wherein the first indication information is configured to indicate whether to set the working 
wherein the signal received from the terminal device on the first carrier comprises a random access preamble sequence“ in combination with other claim limitations as recited in claim 15.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        December 14, 2021